MAGER, Judge
(dissenting).
In my view, under the particular facts of this case, there was substantial compliance with F.S. Section 933.09, F.S.A. The narcotics paraphernalia and firearms were thus properly seized by the police officers and should not have been suppressed. Under the rationale of this court’s decisions in State v. Bell, Fla.App.1971, 249 So.2d 748, and State v. Clarke, Fla.App.1970, 242 So.2d 791, I would reverse and vacate the order of "the trial court and remand this cause for a trial on the merits.